UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-4122


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAMBROS KATSIPIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:13-cr-00070-MSD-TEM-3)


Submitted:   January 22, 2015                 Decided:   February 4, 2015


Before SHEDD and      KEENAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Sam
Hirsch, Acting Assistant Attorney General, Kenneth Nelson, J.
David   Gunter,  II,   UNITED   STATES DEPARTMENT OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lambros Katsipis was the Chief Engineer of the M/V

Antonis G. Pappadakis (“the Pappadakis”), an ocean-going bulk

cargo carrier.        During an investigation of the Pappadakis by the

United States Coast Guard, four of Katsipis’s fellow crewmembers

alleged that he ordered them to set up a bypass system whereby

bilge water would be pumped from the Pappadakis’s holding tank,

through      the     ship’s    Marine      Sanitation      Device    (rather     than

filtered thorough the ship’s oily water separator), and into the

sea.       These     crewmembers    also        informed   the   Coast   Guard   that

Katsipis     urged     them    to   lie    to     the   investigators    about    the

system.

             The     Pappadakis’s         Oil     Record   Book,    maintained     by

Katsipis, did not reflect a bypass system. *                     Lieutenant Junior

Grade      Crystal    Tucker    closely         examined   the   Pappadakis’s     Oil


       *
       Pursuant to MARPOL, an international treaty governing
ocean-going vessels, “Congress enacted the Act to Prevent
Pollution from Ships (‘APPS’).” Angelex Ltd. v. United States,
723 F.3d 500, 502 (4th Cir. 2013) (citing 33 U.S.C. §§ 1901-15
(2012)).    “Regulations attendant to APPS” require that each
vessel maintain an Oil Record Book recording all “ballasting or
cleaning of fuel oil tanks;” the “discharge of [dirty] ballast
or cleaning water from fuel oil tanks;” the “[d]isposal of oil
residue;” and the “[d]ischarge overboard or disposal otherwise
of [accumulated] bilge water[.]” Id. at 502 (quoting 33 C.F.R.
§ 151.25(a), (d) (2015)).   All such entries must “be signed by
the officer or officers in charge of the operations concerned.”
§ 151.25(h). It is unlawful to fail to maintain an accurate Oil
Record Book. 33 U.S.C. § 1908(a) (2012).



                                            2
Record Book.      Tucker prepared a summary chart, which showed that

Katsipis’s      predecessor      ran    the      Oily     Water      Separator      sixteen

times,    processing       325       cubic       meters       of     bilge     water,        in

eleven-and-a-half months.             It also showed that Katsipis ran the

Oily    Water   Separator      only     seven      times,      processing        25       cubic

meters of bilge water, over the same amount of time.                                  Tucker

acknowledged, however, that the chart was of limited usefulness,

as it accounted for no potentially confounding variables over

the aggregate twenty-three month period.

             Kristy Juaire, a chemist at the Coast Guard’s Marine

Safety    Laboratory,       conducted            gas    chromatography          and        mass

spectrometry tests on the Pappadakis.                     Her tests revealed fuel

oil, lubricating oil, or petroleum oil in the Marine Sanitation

Device’s sewage tank and discharge hose.                           She noted that this

oil’s    hydrocarbon     “fingerprint”           was    not    the    same     as   samples

taken from elsewhere on the Pappadakis.                       Even so, she explained

that this is to be expected where mixing and weathering might,

over    time,   result    in     a   different         combination       of    hydrocarbon

“fingerprints” at different locations.

             Following     a     trial,      a     jury    convicted          Katsipis       of

falsification     of     records,      in    violation        of    18   U.S.C.       §    1519

(2012), knowing failure to maintain an accurate oil record book,

in violation of 33 U.S.C. § 1908(a) (2012), and obstruction of

justice, in violation of 18 U.S.C. § 1505 (2012).                               The court

                                             3
sentenced him to one year’s probation, including four months of

community confinement.

               On appeal, Katsipis contends that the district court

abused    its    discretion        in      denying      his   motion           in    limine       and

admitting       (1)     Juaire’s       expert        testimony,          and    (2)        Tucker’s

summary chart.        We affirm.

               First,    we    review      the       admission      of    expert          testimony

under    Federal      Rules      of    Evidence        702    and    403       for        abuse    of

discretion.          United States v. Wilson, 484 F.3d 267, 273 (4th

Cir. 2007) (Rule 702); United States v. Forrest, 429 F.3d 73, 79

(4th Cir. 2005) (Rule 403).                  Expert testimony is admissible if

it is reliable and relevant.                 PBM Products, LLC v. Mead Johnson

& Co., 639 F.3d 111, 123 (4th Cir. 2011).                                  Reliable expert

testimony       is      “based        on    scientific,         technical,                or   other

specialized      knowledge       and       not   on    belief       or    speculation,            and

[any] inferences must be derived using scientific or other valid

methods.”       Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 200

(4th Cir. 2001).              Relevant expert testimony “will assist the

trier of fact[.]”             United States v. Barnette, 211 F.3d 803, 815

(4th    Cir.    2000).        Such     assistance        exists      where          the    evidence

“tends to make the existence of a fact of consequence to an

issue in the case more probable or less probable[.]”                                           United

States v. Queen, 132 F.3d 991, 994 (4th Cir. 1997) (internal

quotation marks omitted); see Daubert v. Merrell Dow Pharm.,

                                                 4
Inc., 509 U.S. 579, 587 (1993) (instructing courts to look to

Fed. R. Evid. 401 when analyzing relevance under 702).

            Even so, relevant evidence may be excluded if “its

probative value is substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading the

jury.”     Fed. R. Evid. 403.         In regard to experts, the Supreme

Court has cautioned that “[e]xpert evidence can be both powerful

and quite misleading because of the difficulty in evaluating it.

Because of this risk, the judge in weighing possible prejudice

against    probative   force      under    Rule     403    of   the   present       rules

exercises more control over experts than over lay witnesses.”

Daubert, 509 U.S. at 592-93.              That being said, prohibition is

required “only in those instances where the trial judge believes

that there is a genuine risk that the emotions of the jury will

be   excited   to    irrational      behavior,       and       that   this    risk    is

disproportionate       to   the     probative        value       of    the     offered

evidence.”     United States v. Mohr, 318 F.3d 613, 618 (4th Cir.

2003).

            After    reviewing      the    record,        we    conclude     that    the

district     court   did    not    abuse      its    discretion       in     admitting

Juaire’s     testimony.        Katsipis        did      not     question      Juaire’s

reliability,     and    her       testimony       was     relevant      because        it

corroborated the crewmembers’ assertions that the bypass system

existed.

                                          5
            Second, as stated above, we review objections to the

admissibility       of     evidence       under        Rule       403    for    abuse     of

discretion.     Forrest, 429 F.3d at 79.                    While Fed. R. Evid. 1006

typically governs the admission of summary charts, Katsipis only

claims   that    the     chart    presented        a   danger       of   prejudice      that

outweighed its probative value, not that it failed to meet the

standard for admission under Rule 1006.                       Accordingly, we review

Katsipis’s claim under Rule 403.                  Cf. United States v. Lemire,

720 F.2d 1327, 1347-48 (D.C. Cir. 1983).

            After      reviewing       the     record,       we    conclude     that     the

district    court      did      not    abuse     its     discretion       in    admitting

Tucker’s chart.          The chart provided the jury with a big-picture

look at the use of the Oily Water Separator over the course of

two years.      While it did not account for all of the confounding

variables, Tucker’s acknowledgment of that fact ameliorates the

potential for prejudice.               Katsipis also had ample opportunity,

on cross examination, to highlight the limitations of the chart.

            Accordingly,         the   judgment        of    the    district     court    is

affirmed.      We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented        in    the    materials

before   the    court     and    argument        would      not    aid   the    decisional

process.

                                                                                  AFFIRMED



                                             6